                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

KEETH EUGUENE LUCAS,                                 )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:20-cv-00653-TWP-MJD
                                                     )
KATHY ALVEY Warden,                                  )
FRANK WOODS Safety Manager,                          )
INDIANA CORRECTIONAL INDUSTRIES,                     )
BETH FAUST Supervisor,                               )
ROBERT CARTER, JR. Commissioner IDOC,                )
                                                     )
                              Defendants.            )


     ENTRY SCREENING COMPLAINT, DISMISSING INSUFFICIENT CLAIMS,
                 AND DIRECTING SERVICE OF PROCESS

                                      I. Screening of Complaint

       A.      Legal Standards

       Plaintiff Keeth Eugene Lucas is a prisoner currently confined at Edinburgh Correctional

Facility. The incidents alleged in the complaint occurred at the Branchville Correctional Facility.

Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), the Court has an

obligation under § 1915A(a) to screen his complaint before service on the defendants. Pursuant to

§ 1915A(b), the Court must dismiss the complaint if it is frivolous or malicious, fails to state a

claim for relief, or seeks monetary relief against a defendant who is immune from such relief. In

determining whether the complaint states a claim, the Court applies the same standard as when

addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v.

Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to “a less stringent standard than pleadings drafted by lawyers.”

Cesal, 851 F.3d at 720.

       B.      Allegations

       The complaint names five (5) defendants: 1) Branchville Warden Kathy Alvey; 2) Safety

Manager Frank Woods; 3) Supervisor Beth Faust; 4) Commissioner Robert Carter, Jr.; and 5)

Indiana Correctional Industries. For relief, Mr. Lucas seeks compensatory and punitive damages

and injunctive relief.

       Mr. Lucas alleges that defendants Alvey and Woods forced him to work in unsafe

conditions in the pallet shop. He alleges that Ms. Faust knowingly made him work in the pallet

shop using unsafe equipment, including saws. He alleges that he was injured when using the table

saw, cutting his right hand index and middle fingers. The unsafe conditions allegedly occurred on

and after September 26, 2019.

       Mr. Lucas further alleges that after his injury, he filed grievances. The safety issues were

allegedly fixed after he grieved about them. Warden Alvey and Mr. Woods allegedly decided, for

Mr. Lucas’ safety, to remove him from his job. Mr. Lucas alleges that Warden Alvey told him he

was also being transferred to another prison for his safety. Mr. Lucas alleges that he was transferred

and lost his job as retaliation for his complaints about safety issues at his job.

       Mr. Lucas alleges that Robert Carter, the Commissioner of the Indiana Department of

Correction (IDOC), is responsible because he is in charge of the IDOC.
        C.      Discussion

        The claim against Commissioner Carter is dismissed for failure to state a claim upon

which relief can be granted because Mr. Carter is only named as a defendant because of his

position, not because he was personally involved in the events that are alleged in the complaint.

“Liability under § 1983 is direct rather than vicarious; supervisors are responsible for their own

acts but not for those of subordinates, or for failing to ensure that subordinates carry out their tasks

correctly.” Horshaw v. Casper, 910 F.3d 1027, 1029 (7th Cir. 2018).

        Indiana Correctional Industries is a division of the IDOC. “The Eleventh Amendment

grants states immunity from private suits in federal court without their consent.” Nuñez v. Indiana

Dep’t of Child Servs., 817 F.3d 1042, 1044 (7th Cir. 2016). “An agency of the state enjoys this

same immunity.” Id. Because Indiana Correctional Industries is a division of a state agency, any

claims against it are barred by the Eleventh Amendment and dismissed for lack of jurisdiction.

        For injunctive relief, Mr. Lucas wants the Court to ensure that the defendants are held

accountable for any injuries that future offenders might experience on the job. Mr. Lucas is no

longer confined at Branchville Correctional Facility. The claim for injunctive relief is denied

because Mr. Lucas does not have standing to assert any claims on behalf of other offenders. He is

not an attorney, and he can only bring claims for his own injuries. If other offenders are injured in

the future, they have the same opportunity as Mr. Lucas to file grievances and pursue claims

themselves.

        Mr. Lucas’ claims of deliberate indifference to his safety brought against Kathy Alvey,

Frank Woods, and Beth Faust shall proceed under the Eighth Amendment.

        His claim of a retaliatory loss of job and transfer brought against Warden Alvey and Frank

Woods shall proceed under the First Amendment.
         These are the claims the Court discerns in the complaint. If Mr. Lucas believes that

additional claims were alleged in the complaint but not identified by the Court, he shall have

through May 4, 2020, in which to identify those claims.

                                       II. Service of Process

         The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

Kathy Alvey, Frank Woods, and Beth Faust in the manner specified by Rule 4(d). Process shall

consist of the complaint filed on February 27, 2020 (docket 1), applicable forms (Notice of Lawsuit

and Request for Waiver of Service of Summons and Waiver of Service of Summons), and this

Entry.

         The clerk is requested to terminate defendants Indiana Correctional Industries and Robert

Carter, Jr. as defendants on the docket.

         IT IS SO ORDERED.

         Date:   4/3/2020



Distribution:

KEETH EUGUENE LUCAS
167820
EDINBURGH - CF
EDINBURGH CORRECTIONAL FACILITY
Inmate Mail/Parcels
P.O. Box 470
Edinburgh, IN 46124

Electronic service to:

Warden Kathy Alvey
Frank Woods
Beth Faust                  (all at Branchville Correctional Facility)
